Raimondo Pettit Group CPAs + Business and Financial Consultants 21515 Hawthorne Blvd. Suite 1250 Torrance, California 90503 www.rpgcpa.com T310.540.5990 F310.543.3088 Torrance+Irvine CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Hi-Shear Technology Corporation We hereby consent to the inclusion in the Form 10-K of Hi-Shear Technology Corporation our report dated August 3, 2009 with respect to our audit of the financial statements as of May 31, 2009 and 2008, and for each of the two years then ended. Raimondo Pettit Group /s/ Raimondo Pettit Group Torrance, California
